Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 1 of 58
                                                                        1
                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF ARIZONA




     United States of America,     )
                                   )
                    Plaintiff,     )
                                   )
          vs.                      )
                                   )
     Scott Daniel Warren,          )
                                   )
                    Defendant.     )
     ______________________________) CR18-223-TUC-RCC (BPV)



                                                   March 7, 2018




                             VIDEO DEPOSITION

                       Jose Arnaldo Sacaria-Goday




                      Transcribed by: Mass Transcription
                     Specializing in Legal Transcription
                           www.MassTranscription.com
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 2 of 58
                                                                        2
     APPEARANCES:


     ANNA WRIGHT, Assistant U.S. Attorney
     United States Courthouse
     405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
     Attorney for Plaintiff

     NATHANIEL JACOB WALTERS, Assistant U.S. Attorney
     Attorney for Plaintiff

     GREGORY JOHN KUYKENDALL, Attorney at Law
     Gregory Kuykendall Law Offices
     531 South Convent Avenue
     Tucson, Arizona 85701
     Attorney for Defendant

     AMY PICKERING KNIGHT, Attorney at Law
     Gregory Kuykendall Law Offices
     531 South Convent Avenue
     Tucson, Arizona 85701
     Attorney for Defendant

     MICHAEL JOHN MARTINEZ AREINOFF, Attorney at Law
     407 W. Congress Street, Suite 501
     Tucson, Arizona 85701

     SCOTT DANIEL WARREN, Defendant

     JOSE ARNALDO SACARIA-GODAY, Deponent

     SANDY FRADY, Interpreter

     CASE AGENTS

     LEGAL STAFF


                               INDEX
     WITNESS                                                   PAGE
     Jose Sacaria-Goday, by Mr. Walters                        4,50
     Jose Sacaria-Goday, by Mr. Kuykendall                     41

                                  EXHIBITS
     GOVERNMENT                                   PROV. ADMISSION
     3. Photo of    Kristian Perez-Villanueva
     4. Photo of    Kristian Perez-Villanueva
     5. Photo of    2nd Gas Station                            33
     6. Photo of    House Deponent Stayed in
     7. Photo of    House Deponent Stayed in
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 3 of 58
                                                                        3
     8.    Photo   of   House Deponent Stayed in
     9.    Photo   of   House / Bathroom
     10.   Photo   of   Inside of House
     11.   Photo   of   Inside of House w/ Map in it
     12.   Photo   of   Kitchen in House
     13.   Photo   of   Kitchen in House
     14.   Photo   of   Living Room, Entry to Bedroom of House
     15.   Photo   of   Signs in House
     16.   Photo   of   Room Deponent Stayed in
     17.   Photo   of   Room Deponent Stayed in
     18.   Photo   of   Room Deponent Stayed in
     19.   Photo   of   Bathroom Door in House
     20.   Photo   of   Bathroom in House
     21.   Photo   of   Bathroom in House
     22.   Photo   of   Bathroom in House
     23.   Photo   of   Bathroom in House / Shower
     24.
     25.   Photo with Yellow Package in it
     37.   Photo of Deponent at 2nd Gas Station
     38.   Photo of Deponent at 2nd Gas Station
     40.   Photo of Deponent and Kristian at 2nd Gas Station
     41.   Photo of Deponent at 2nd Gas Station
     42.   Photo at House w/ Deponent and Others
     45.   Photo at House w/ Deponent and Kristian
     46.   Photo at House w/ Deponent Cooking
     48.   Photo of 2nd Gas Station
     49.   Photo of 2nd Gas Station
     50.   Photo of Deponent at 2nd Gas Station
     51.   Photo of Deponent and Kristian at 2nd Gas Station
     54.   Photo of Deponent at 2nd Gas Station
     55.   Transcript of Border Patrol Interview w/ Deponent
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 4 of 58
                                                                        4
 1   THEREUPON:

 2               MR. WALTERS:    Good morning, sir.

 3               MR. SACARIA-GODAY:     Good morning.

 4               MR. WALTERS:    Do you recall being placed under

 5         oath this morning?

 6               MR. SACARIA-GODAY:     Yes.

 7               MR. WALTERS:    And did you promise to tell the

 8         truth?

 9               MR. SACARIA-GODAY:     Yes.

10   (JOSE ARNALDO SACARIA-GODAY, utilizing an interpreter

11   translating English into Spanish and Spanish into

12   English, was previously duly sworn.)

13                          DIRECT EXAMINATION

14   BY MR. WALTERS:

15         Q     And just, going forward, it's important that

16   you answer audibly, with a yes or a no, or -- instead of

17   shaking your head or saying something like that, okay?

18         A     Okay.

19         Q     It's just all being recorded, so we want to

20   make sure that we get a clear answer from you, okay?

21         A     Yes.

22         Q     Do you know what it means to tell the truth?

23         A     Yes.

24         Q     And do you understand that if you don't tell

25   the truth that you could prosecuted for not telling the
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 5 of 58
                                                                        5
 1   truth?

 2         A     Yes.

 3         Q     Sir, can you tell us your full name?

 4         A     Jose Arnaldo Sacaria-Goday.

 5         Q     And, sir, is it okay if I call you Jose?

 6         A     Yeah.    Yes.

 7         Q     Thank you.

 8               Jose, how old are you?

 9         A     Twenty-one.

10         Q     Where were you born?

11         A     Colón.

12         Q     Where is Colón?

13         A     Honduras.

14         Q     So you were born in Colón, Honduras?

15         A     Yeah.    Yeah, it was that province of Colón,

16   yeah.

17         Q     Are you a citizen of the United States?

18         A     No.

19         Q     Of country are you a citizen?

20         A     Honduras.

21         Q     Do you have a home in Honduras?

22         A     No.

23         Q     Are you -- are you saying you're homeless then?

24               So I see him shaking his head no.

25               Does that mean that -- do you have a place
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 6 of 58
                                                                        6
 1   where you were living when you were in Honduras?

 2         A     Well, I was renting a room.

 3         Q     And in what city were you renting a room in

 4   Honduras?

 5         A     Tocoa.

 6         Q     Do you know where your parents were born?

 7         A     No.

 8         Q     Do you know if they were also born in Honduras?

 9         A     Yes.

10         Q     To your knowledge, are your parents also

11   citizens of Honduras?

12         A     Yes.

13         Q     At some point in January of 2018, did you enter

14   the United States?

15         A     Yes.

16         Q     Do you recall exactly what day that was?

17         A     It was a Friday, the 12th.

18         Q     How did you get across the border?        Did you

19   walk across, did you drive across?        How did that happen?

20         A     On foot.   There were five of us.

21         Q     And we'll get to that later.

22               Were there any obstacles that you had to cross

23   in order to cross the border?

24         A     Yeah, well, we jumped the wall.       Yeah.

25         Q     In your estimation, how tall was that wall?
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 7 of 58
                                                                        7
 1         A     Like the height of that?

 2         Q     And, for the record, do you mean the back wall

 3   of the courtroom?

 4         A     The height up there, yes.

 5         Q     Do you mean to the ceiling?

 6         A     Yes.

 7         Q     Okay.   When you crossed the border, were you

 8   inspected by any United States immigration official?

 9         A     No.

10         Q     Do you have -- when you crossed into the United

11   States, did you have permission to be here?

12         A     No.

13         Q     And when you crossed into the United States,

14   did you have any papers that allowed you to be here?

15         A     No.

16         Q     So, Jose, I want to talk about the time spent

17   getting to the border, but before you crossed, okay?

18         A     Before crossing?

19         Q     Correct.

20         A     Yes.

21         Q     When did you leave Honduras on your journey to

22   the United States?

23         A     I don't remember.     I just know that it was

24   around the end of September, somewhere in that, but I

25   don't recall.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 8 of 58
                                                                            8
 1         Q     I understand.

 2               How did you get from Honduras to Mexico?

 3         A     Asking for a ride the whole way, since I left

 4   Honduras.

 5         Q     So did you hitchhike then all the way from

 6   Honduras to Mexico?

 7         A     Yes.

 8         Q     Where did you stay once you got to Mexico?

 9         A     At an immigrant house there at (Inaudible).            I

10   stayed there around two weeks.

11         Q     Is that the place that you stayed before --

12   that you were staying before you crossed into the United

13   States, or did you stay somewhere else before crossing

14   into the U.S.?

15         A     No.    It's a long way, you know, even to the

16   entrance to Mexico, and so then I had to travel all the

17   way up to this country.

18         Q     I understand.    What I'm just trying to figure

19   out is where you were staying directly before you entered

20   the U.S.

21         A     At an abandoned house.

22         Q     How long had you stayed at that abandoned house

23   before you crossed into the U.S.?

24         A     Maybe a month, maybe almost two months.        No,

25   one month.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 9 of 58
                                                                        9
 1         Q     Were you alone or were there other people

 2   staying with you?

 3         A     Alone.

 4         Q     And you mentioned earlier that five other

 5   people -- or five total people crossed with you, correct?

 6         A     Yes.

 7         Q     At what point did you meet up with those people

 8   in order to cross into the United States?

 9         A     They were at the immigrant house.       I was in the

10   abandoned house.     And together, we agreed to jump the

11   line.

12         Q     So did you go to them, to the immigrant house,

13   or did they come to you, to the abandoned house?

14         A     We -- I went from the abandoned house, they

15   went from the immigrant house, and we all went to a

16   bridge.

17         Q     And so it was by chance that you met those

18   other four people; is that fair?

19         A     We talked and we got to know each other.         We

20   would beg there under the bridge.        They would go there to

21   bathe.    We would chat.    And so then we made a plan and we

22   jumped.

23         Q     So when you say you would get together to

24   bathe, was that just a common meeting place that you

25   would go to?
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 10 of 58
                                                                         10
  1        A     Yes.

  2        Q     So you didn't -- you didn't travel with any of

  3   those people from Honduras to Mexico?

  4        A     No.

  5        Q     Had you ever met any of those people prior to

  6   meeting them at the bridge?

  7        A     No, I met them there.

  8        Q     So I want to talk about what you did after you

  9   crossed the border, okay?      Did you cross the border in

 10   the daytime or the nighttime?

 11        A     Nighttime.

 12        Q     And once you crossed the border, where is the

 13   first place that you went?

 14        A     I'm sorry?

 15        Q     Did you go to any locations, or specific

 16   locations that you remember after you crossed the border?

 17        A     We went there, we stayed there, we bathed.           We

 18   ate our food and then we went to the border line.          We

 19   went up the hill --

 20        Q     And I'll stop you right there.       Sorry.

 21              I'm talking about after you crossed the border,

 22   where is the first place that you went?

 23        A     We didn't know where, so we just slept there

 24   out in the wild.

 25        Q     At one point did you get to any gas stations or
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 11 of 58
                                                                         11
  1   any other types of place where you could buy food,

  2   water, anything like that?

  3         A    We walked for one night, and the next day we

  4   rested, and we waited for night to fall again.         And we

  5   stayed there and we walked again.       We walked about eight

  6   or nine hours.      We got to a town where you could see

  7   lights, and that was around 2:00 in the morning.

  8         Q    I'll stop you there.

  9              Did you end up going to that town with the

 10   lights?

 11         A    Well, we waited for morning.

 12         Q    But --

 13         A    And we got there, and then immigration chased

 14   us.   We threw the stuff away.     We kept the water, and we

 15   kept on going.      I had a jacket, and I had another jacket.

 16   I had something like this on, and then I put on a jacket.

 17         Q    And I'll stop you there --

 18         A    I took the one that was on top of the --

 19         Q    So hold on.

 20              I'm talking about the town.       So, the question

 21   was, did you ever end up going to the town where you saw

 22   the lights?

 23         A    Yes.     We got there in the daytime.     We went

 24   there in the morning, and we went to a gas station.

 25         Q    Okay.    And when you got to the gas station, who
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 12 of 58
                                                                         12
  1   was with you?

  2        A     Kristian.

  3        Q     Where had the other three people gone at that

  4   point?

  5        A     We left them behind because they were

  6   complaining about the thorns that had gotten in through

  7   their shoes.

  8        Q     So did --

  9        A     One sent me to hell.      I said, no, I'm going on;

 10   if you want to stay behind, you do it.

 11        Q     Fair enough.

 12              What did you do once you got to that gas

 13   station?

 14        A     Well, I was with Kristian and we found this

 15   lady and she gave us a charger so we could charge the

 16   telephone.

 17              INTERPRETER:    But, excuse me, I might have

 18        misunderstand, because she said no.

 19              THE WITNESS:    We asked for a charger, but she

 20        said no.    And we saw immigration going by, and so

 21        then we had changed and we got close to where the

 22        cars were --

 23   BY MR. WALTERS:

 24        Q     Did you make any purchases while you were at

 25   the gas station?
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 13 of 58
                                                                         13
  1        A      No.

  2        Q      Did anybody give you any food, water, anything

  3   like that while you were there?

  4        A      If I was given?

  5        Q      Did you ask and did somebody give you food,

  6   water, supplies, anything like that?

  7        A      No, not there.

  8        Q      How long do you think you were at the gas

  9   station before you left?

 10        A      Maybe three, four hours, I think.       A man got

 11   there, and I don't know if he seemed to recognize

 12   Kristian, and then we went to another gas station.

 13        Q      Okay, so stop right there.

 14               How did you get to the next gas station?        Did

 15   you walk?    Did somebody give you a ride?      Did you drive

 16   yourself?    How did you get there?

 17        A      Well, we asked for a ride, but it was the

 18   second gas station where a friend, or I don't know what

 19   he was, was recognized.

 20        Q      Okay.     And so we'll get there in a second.       But

 21   when you went from the first gas station to the second

 22   gas station, how did you get there, to the second gas

 23   station?    Sorry.

 24        A      A ride.     We asked for a ride.   We asked a

 25   gringo for a ride.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 14 of 58
                                                                         14
  1         Q    All right.

  2         A    We said to him, do you understand Spanish, and

  3   he said, a tiny bit, and we asked if he could give us a

  4   ride, and he said yes.

  5         Q    Did you know this person?

  6         A    No.

  7         Q    Did that person seem to know Kristian?

  8         A    No.

  9         Q    Okay.   So how long do you think it took to get

 10   from the first gas station to the second gas station?

 11         A    Maybe five minutes.     Well, he dropped us off,

 12   actually, before the second gas station.        I don't know if

 13   it was a Shell or a Chevrolet.

 14         Q    Okay.   Well, let me ask you this --

 15         A    The gas station.     We were walking and we saw

 16   immigration go by, and so then we pulled the cap down and

 17   covered our ears.

 18         Q    When you got to the second gas station, was it

 19   daytime or was it nighttime?

 20         A    Daytime.

 21         Q    And do you recall what kind of gas station it

 22   is?   I know you started to talk about that a little bit.

 23         A    I know it was blue, that's all.

 24         Q    Okay.   When you were at the -- I'm going to say

 25   -- blue gas station, did you speak to anyone while you
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 15 of 58
                                                                         15
  1   were there?

  2        A     Yes.

  3        Q     Who did you speak to?

  4        A     We asked for help from a gringo that was

  5   filling his car with fuel.

  6        Q     Did you make any phone calls while you were at

  7   the blue gas station?

  8        A     No.

  9        Q     Did Kristian make any phone calls?

 10        A     No.

 11        Q     How long were you at the blue gas station

 12   before you left?

 13        A     Well, there, that man recognized Kristian, and

 14   then he said, get in, and he took us and he dropped us

 15   off and said stay there, which was near his house, and we

 16   stayed there.      And then we went into the house --

 17        Q     And we'll -- we'll get there in a second.

 18              What made you believe that this man had

 19   recognized Kristian?

 20        A     Because Kristian told me.      And, also, when he

 21   saw him, he said, hey, what are you doing here?         Any

 22   other ones?      Just us.   The others stayed behind.     Well,

 23   get in; I'll just drop you off at a house.

 24        Q     And those things that you're saying right now,

 25   is that what the driver said to you guys?
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 16 of 58
                                                                         16
  1              MR. KUYKENDALL:     I'm going to object on

  2        hearsay as to anything that the driver said.

  3   BY MR. WALTERS:

  4        Q     Those things that you were saying, were those

  5   things that the driver was saying to you?

  6        A     Well, he said to get in, that he would take us

  7   to a safe place, and left us there in front of that

  8   place.

  9        Q     Hold on.    We'll get there.

 10              Specifically, what I was asking, the things

 11   that you were just talking about --

 12              MR. KUYKENDALL:     I'm sorry, but before you go

 13        on, can we just have an agreement that the same

 14        objection I made in the last deposition is going to

 15        continue in this one as to -- I won't continue to

 16        interrupt on hearsay --

 17              MR. WALTERS:    You just want a standing

 18        objection.

 19              MR. KUYKENDALL:     Pardon?

 20              MR. WALTERS:    You just want a standing

 21        objection --

 22              MR. KUYKENDALL:     That's --

 23              MR. WALTERS:    -- (inaudible) questioning.

 24              MR. KUYKENDALL:     Yeah.

 25              MR. WALTERS:    That's fine.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 17 of 58
                                                                         17
  1              MR. KUYKENDALL:     All right.

  2   BY MR. WALTERS:

  3        Q     So those things that you were mentioning

  4   earlier about asking about the other individuals, were

  5   those things the driver was saying to you and Kristian?

  6        A     He told both of us.     Both of us.

  7        Q     Okay.

  8        A     He said, get in.

  9        Q     And what -- go ahead.

 10        A     And then -- so we got into the house and we

 11   went inside.

 12        Q     All right.     Still not there yet.

 13              What kind of car was this person driving?

 14        A     That I don't remember.

 15        Q     Do you remember if it was a car, a truck, a

 16   van, anything?

 17        A     It was just an ordinary car.

 18        Q     Do you remember what color it was?

 19        A     No, I don't.     I wasn't paying attention.      I

 20   just got in.

 21        Q     That's fine.     When you got into this car, who

 22   else was in the car with you?

 23        A     Kristian and that guy.

 24        Q     By "that guy," do you mean the driver?

 25        A     Yeah.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 18 of 58
                                                                         18
  1        Q      And where did he take you?

  2        A      To in front of the house.

  3        Q      Did the driver make any stops between the blue

  4   gas station and the residence where he took you?

  5        A      No.

  6        Q      Did you hear the driver say anything to

  7   Kristian or anybody else?

  8        A      He just said that where he was taking us, for

  9   us to ask him for help.

 10        Q      Okay.   Did he -- when you say "him," did he

 11   give you a specific name to ask for?

 12        A      No.

 13        Q      Did he just give a general, someone will help

 14   you here?

 15        A      He just said, you'll get help there, ask for

 16   help here.

 17        Q      Did the driver tell you to say or do anything

 18   if you were stopped by immigration?

 19        A      No.

 20        Q      I want to talk about that place you went to

 21   after the blue gas station, okay?       What did you do when

 22   you got there?

 23        A      Well, we just stayed there.      He came.   We asked

 24   him for help and he said yes.

 25        Q      So before anybody came to the house, when you
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 19 of 58
                                                                         19
  1   first got there, was anybody there or was it just you

  2   and Kristian?

  3        A     There was nobody.

  4        Q     So was it just you and Kristian?

  5        A     Yes, and we went inside there.

  6        Q     Okay.   How did you go inside?      Did you go in

  7   through the front or the back, the side?

  8        A     The entrance.

  9        Q     The front entrance or the back entrance?

 10              INTERPRETER:     Counsel, I think that there may

 11        be a misunderstanding here --

 12              MR. WALTERS:     Okay.

 13              INTERPRETER:     -- between the entrance to the

 14        bathroom and the entrance to the house.

 15              MR. WALTERS:     Gotcha.

 16   BY MR. WALTERS:

 17        Q     So this residence, it had two buildings, right?

 18        A     Yes.

 19        Q     Was one building a bathroom?

 20        A     I think so.     Well, near that bathroom there was

 21   some trees, and we stayed there by the bathroom.

 22        Q     Did you actually go into the bathroom?

 23        A     We stayed there outside for a moment --

 24        Q     And what did you --

 25        A     -- and then we went inside, and then he came.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 20 of 58
                                                                         20
  1        Q      And when you went inside, did you go into the

  2   bathroom or did you go into where the beds were, for

  3   example?

  4        A      The bathroom.

  5        Q      Okay.    How long do you think you were at the

  6   residence before the man came?

  7        A      I don't remember.

  8        Q      That man that came, can you describe him?

  9        A      What do you mean?

 10        Q      Well, was he -- what color skin did he have?

 11        A      The one who got there when we were there in the

 12   bathroom?

 13        Q      Yes.

 14        A      Well, he was tall, skinny, hairy, white.

 15        Q      Do you see that person in the courtroom today?

 16        A      Yes.

 17        Q      And can you describe what that person is

 18   wearing?     For example, can you describe what color his

 19   jacket is?

 20        A      Black.

 21        Q      And what color tie is he wearing?

 22               MR. KUYKENDALL:     We'll stipulate that Dr.

 23        Warren is the guy he's trying to identify.

 24               MR. WALTERS:    That's fine.    Thank you.

 25               INTERPRETER:    The answer was, I can't see it.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 21 of 58
                                                                         21
  1              MR. WALTERS:    That's okay.

  2   BY MR. WALTERS:

  3          Q   What happened once the defendant got to the

  4   house?

  5          A   Well, we stayed there.      We asked him if he

  6   could help us and he said yes.

  7          Q   Did you have -- did you have a conversation

  8   with the defendant about your journey into the United

  9   States?

 10          A   Yes.

 11          Q   What did -- what, specifically, did you tell

 12   him?

 13          A   Oh, I just told him the part of the story about

 14   the train and how a person suffers.       He asked me how had

 15   we gotten there, and I told him, and he said that there's

 16   the bathroom if you want to bathe or shower.

 17          Q   When you told him how you got there, did you

 18   have a discussion about how and when you cross the

 19   border?

 20          A   He just asked us how we'd gotten there right

 21   where he was.

 22          Q   Did you ever have a discussion with the

 23   defendant about you climbing a wall to cross the border?

 24          A   Yes.

 25          Q   And did you ever have a discussion with the
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 22 of 58
                                                                         22
  1   defendant about the fact that you were from Honduras?

  2        A     I don't understand.

  3        Q     Did you ever tell the defendant that you were

  4   from Honduras?

  5        A     I don't remember.

  6        Q     Did the defendant give you water while you were

  7   at the house?

  8        A     Yes.

  9        Q     Did he give you food?

 10        A     Yes.

 11        Q     Did he give you any clothing?

 12        A     Yes.

 13        Q     Did he cook for you or did you cook for

 14   yourselves?

 15        A     We cooked, but he gave us the food and the

 16   kitchen was right there.

 17        Q     Did he ever instruct you on what to do if

 18   immigration officers came to the house?

 19        A     No.

 20        Q     Before the day you were arrested, had you ever

 21   seen Mr. Warren, the defendant, before?

 22        A     Who's that?

 23        Q     Had you ever seen the defendant prior to

 24   getting to the house for the first time?

 25        A     Oh, no.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 23 of 58
                                                                         23
  1        Q     In the days leading up to your arrest, had

  2   you -- was Mr. Warren, the defendant, there at any other

  3   time?

  4        A     Yes.

  5        Q     Was he there all day or would he leave?

  6        A     He would leave.     He hardly spent time there.

  7        Q     When he was at the residence, what would he do?

  8        A     Just there, and then friends of his would come

  9   and they would be chatting there.

 10        Q     How long were you at that residence?

 11        A     Two, three days.

 12        Q     How many nights did you stay?

 13        A     Two nights.

 14        Q     And you said two to three days?

 15        A     Yes.

 16        Q     Other than the defendant, how many people also

 17   went to the house, or also came to the house?

 18        A     Well, they would come, they would chat with

 19   him, then they would go, they would come back.         There was

 20   a lot of fuss and noise.

 21        Q     How many people do you think came and went?

 22        A     Maybe five people.

 23        Q     When Mr. Warren, the defendant, was there, did

 24   he ever offer you medical assistance?

 25        A     No.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 24 of 58
                                                                         24
  1        Q     Did he ever ask you if you needed medical

  2   attention?

  3        A     No.

  4        Q     Did he ever offer to drive you to the hospital?

  5        A     No.

  6        Q     Did you ever tell the defendant you needed

  7   medical attention?

  8        A     No, I did not tell him.

  9        Q     Did you ever -- did Mr. Warren, the defendant,

 10   ever give you instructions on how to continue your

 11   journey north into the United States?

 12        A     No.

 13        Q     Did he ever point out landmarks or places where

 14   you could safely cross into the United States?

 15        A     No.

 16        Q     Do you recall talking about El Cuadro with the

 17   defendant?

 18        A     El Cuadro?

 19        Q     A mountain?

 20        A     No.

 21        Q     Did he ever point out a mountain named El

 22   Cuadro to you?

 23        A     No.

 24        Q     Do you remember, at one point, ever standing

 25   outside with the defendant and being told where to cross
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 25 of 58
                                                                         25
  1   by him pointing?

  2        A      No.

  3        Q      Do you recall having an interview with Border

  4   Patrol where you stated that Mr. Warren, the defendant,

  5   pointed out landmarks to you?

  6        A      No.

  7        Q      No, that never happened, or, no, you don't

  8   remember?

  9        A      Well, I don't remember.

 10        Q      Did Mr. Warren ever give you instructions about

 11   whether to stay inside the house or if you could go

 12   outside?

 13        A      No, he never did.    No.

 14        Q      How long did Mr. Warren say you could stay at

 15   the house?

 16        A      We just asked him to let us rest for a few

 17   days, one or two days, and that we were going to leave.

 18        Q      Do you remember telling Border Patrol Mr.

 19   Warren --

 20        A      (Inaudible).

 21        Q      Hold on, hold on.

 22               MR. KUYKENDALL:     I would object to not allowing

 23        the defendant -- or, I'm sorry, the witness, to

 24        continue answering his question.

 25               MR. WALTERS:   He did answer the question.       He
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 26 of 58
                                                                         26
  1        said no.

  2              MR. KUYKENDALL:     He was answering the question

  3        when you cut him off and the court interpreter

  4        didn't have the chance to interpret his answer.

  5              MR. WALTERS:    I don't believe it was a response

  6        to a question, but go ahead.

  7              THE WITNESS:    In two days we told him we were

  8        leaving, and he said, you can stay another day if

  9        you want to or keep on going if you want to.

 10   BY MR. WALTERS:

 11        Q     Do you remember speaking with Border Patrol and

 12   -- well, do you remember speaking with Border Patrol

 13   after you were arrested?

 14        A     No.

 15        Q     You don't remember having an interview with

 16   members of the United States Border Patrol?

 17        A     Where they did a video?

 18        Q     Yes.

 19        A     Yes.

 20        Q     And do you remember, in that interview, telling

 21   Border Patrol the defendant said you could stay as long

 22   as you wanted to?

 23        A     No, I don't remember that.

 24        Q     So to back up and -- I want to discuss all the

 25   people that were in the house.       With all the people that
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 27 of 58
                                                                         27
  1   came to the house, did any one person appear to be in

  2   charge?

  3              MR. KUYKENDALL:     I'm going to object as it

  4        calls for speculation.

  5              MR. WALTERS:    Hold on.    I'll just ask it again

  6        since he objected.

  7   BY MR. WALTERS:

  8        Q     So out of all the people that came to the

  9   house, did any one person appear to you to be in charge?

 10              MR. KUYKENDALL:     And I'll object to the form.

 11        Calling for speculation.

 12              THE WITNESS:    No, I wasn't noticing that,

 13        because one would come, one would go.         I don't know.

 14              MR. KUYKENDALL:     I'll withdraw the objection.

 15   BY MR. WALTERS:

 16        Q     So I'm showing you what's been marked as

 17   Government Exhibits 37, 42, 38, 40, and 41.         Take a look

 18   at those and then look up when you're done.

 19        A     Okay, I saw them.

 20        Q     So if you look on the back, you have a little

 21   yellow sticker.    What's the first number that you have in

 22   front of you?

 23        A     Forty-one.

 24        Q     And what is that picture?

 25        A     Me.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 28 of 58
                                                                         28
  1          Q   And where was that picture taken?

  2          A   At the gas station.

  3          Q   Which gas station, the first one or the second

  4   one?

  5          A   Second one.

  6          Q   And what's the next picture that you have?

  7          A   Forty.

  8          Q   And what is that a picture of?

  9          A   Us.

 10          Q   And by "us," who do you mean?

 11          A   Us two.     Us two.   That's us two.

 12          Q   So is one of those individuals you?

 13          A   Yes, and Kristian.

 14          Q   Okay.     And then the next picture?

 15          A   Thirty-eight.

 16          Q   What is that a picture of?

 17          A   Me.

 18          Q   Where was that picture taken?

 19          A   There at the gas station.

 20          Q   Which gas station?

 21          A   Second one.

 22          Q   And the next picture?

 23          A   Thirty-seven.

 24          Q   What is that a picture of?

 25          A   It was there at that gas station.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 29 of 58
                                                                         29
  1        Q     Who is the picture of though?

  2        A     Me.

  3        Q     And what gas station was that picture taken at?

  4        A     The blue one.

  5        Q     Is that the first one or the second one?

  6        A     The second one.

  7        Q     Okay.     And what's the final picture you have?

  8        A     Forty-two.

  9        Q     What is that a picture of?

 10        A     Where we were with them there.

 11        Q     Okay.     So by "them," who do you mean?

 12        A     With those people --

 13        Q     So let's --

 14        A     -- (inaudible) people.

 15        Q     Who is in the picture that you know?

 16        A     Nobody.

 17        Q     Are you in the picture?

 18        A     Yes.

 19        Q     Is Kristian in the picture?

 20        A     Yes.

 21        Q     Do you know the three individuals in the back

 22   of that picture?

 23        A     Yes.

 24        Q     And who are those people?

 25        A     The ones who came by there.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 30 of 58
                                                                         30
  1        Q     And when you say "there," where was this

  2   picture taken?

  3        A     There where we got caught.

  4        Q     Do you mean the house where you got caught?

  5        A     Yes.

  6        Q     Okay.   I'm going to be showing you Exhibits 49,

  7   50, 51, 54, 46, and 45.      And take a look at those and

  8   then look up when you're done.

  9              MR. WALTERS:    And while he's doing that, I'll

 10        show the camera, for the record, Exhibit 42, Exhibit

 11        37, Exhibit 38, Exhibit 40, and Exhibit 41.

 12   BY MR. WALTERS:

 13        Q     So I'm going to start with Exhibit Number 49.

 14   What is that a picture of?

 15        A     I think it's a gas station.       Yes, it is.

 16        Q     And which gas station is that?

 17        A     The second one.

 18        Q     Moving on to Exhibit --

 19        A     The blue one.     Excuse me, the blue one.

 20        Q     Okay.   Moving on to Number 50, what is that a

 21   picture of, or do you recognize anybody in that photo?

 22        A     Me.

 23        Q     And do you know where that picture was taken?

 24        A     That was in that store, at that blue gas

 25   station.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 31 of 58
                                                                         31
  1        Q     And the blue gas station was the second gas

  2   station you went to, correct?

  3        A     Yes.

  4        Q     And moving on to Number 54, do you recognize

  5   anybody in that photograph?

  6        A     Me.

  7        Q     Do you know where that photograph was taken?

  8        A     There at that gas station, the blue one.

  9        Q     And now moving on to Number 46.       Do you

 10   recognize anybody in that picture?

 11        A     Me.

 12        Q     and where was that picture taken?

 13        A     There at that house where we got arrested.

 14        Q     And what are you doing in that picture?

 15        A     Cooking.

 16        Q     And now Number 45, do you recognize anybody in

 17   that photo?

 18        A     That's me and Kristian.

 19        Q     And where was that photograph taken?

 20        A     There at that house?

 21        Q     Do you guys know what you were doing when that

 22   photograph was taken?

 23        A     Posing.    Posing for the picture.

 24        Q     I'm going to show you Exhibits 12, 11, 10 -- I

 25   thought we did that one.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 32 of 58
                                                                         32
  1              Number 51, do you recognize anybody in that

  2   photo?

  3        A     Yes.

  4        Q     Who do you recognize?

  5        A     Me and Kristian.

  6        Q     Do you know where that photograph was taken?

  7        A     There at that store.

  8        Q     Which store?

  9        A     At the gas station.

 10        Q     Which gas station?

 11        A     The blue one.

 12        Q     Okay.

 13              Okay, now I'm showing you Exhibits 12, 11, 10,

 14   9, 5, 3, 4, and 48.

 15              MR. WALTERS:    And while he's doing that, this

 16        is Exhibit 51, Exhibit 45, Exhibit 46, Exhibit 54,

 17        Exhibit 50, and Exhibit 49.

 18              THE WITNESS:    Okay.

 19   BY MR. WALTERS:

 20        Q     Starting with Exhibit Number 10, do you

 21   recognize that photo?

 22        A     Yes.

 23        Q     Where was that photo taken?

 24        A     It was there at the place we were staying, in

 25   that house.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 33 of 58
                                                                         33
  1        Q      And Exhibit Number 9, do you recognize that

  2   photo?

  3        A      Yes.

  4        Q      What is that a photograph of?

  5        A      That house, and here's the bathroom on the

  6   left.

  7        Q      So this is the doorway that leads to the

  8   bathroom?

  9        A      Yes.    Yeah, to the left is the bathroom, to the

 10   right is the house.

 11        Q      Okay.    And moving on to Number 5, do you

 12   recognize that?

 13        A      Yes.    This one, yes.

 14        Q      What is that a photograph of?

 15        A      That gas station.

 16        Q      Which gas station?

 17        A      The blue one.

 18               MR. WALTERS:    I would, at this time, move to

 19        admit Exhibit Number 5.

 20               (Thereupon, U.S. Exhibit Number 5 was

 21        provisionally moved for admission.)

 22   BY MR. WALTERS:

 23        Q      And looking at Exhibit Number 4, do you

 24   recognize anyone in that photograph?

 25        A      Kristian.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 34 of 58
                                                                         34
  1        Q     Do you know where that photograph was taken?

  2        A     No.     I don't recall.   I don't know.

  3        Q     Okay.     And looking at Exhibit Number 3, do you

  4   recognize anyone in that photo?

  5        A     Kristian.

  6        Q     Do you know where that photograph was taken?

  7        A     No.     I don't recall.

  8        Q     Moving on to Number 48.

  9        A     It's the same gas station.

 10        Q     Which gas station?

 11        A     The blue one.     It is the blue one.

 12        Q     Okay.     And now looking at Exhibit Number 12.

 13        A     That's the house.

 14        Q     What --

 15        A     In the kitchen area, where we were kissing --

 16   cooking.   I'm sorry, cooking.       In the kitchen, cooking.

 17        Q     And where is this kitchen located?

 18        A     In that house.

 19        Q     In what house?

 20        A     Where we got caught.

 21        Q     And, finally, looking at Exhibit Number 11,

 22   what is that a picture of?

 23        A     Where we were staying, at that house.

 24        Q     Did you ever -- now, looking at that big map in

 25   the center of the photograph, do you know what I'm
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 35 of 58
                                                                         35
  1   talking about?

  2        A      Uh-huh.

  3        Q      Did you ever have a discussion with the

  4   defendant while looking at that map?

  5        A      No.

  6        Q      Did you have discussions with anyone in the

  7   house about your journey into the United States using

  8   that map?

  9        A      No.

 10        Q      Now showing you Exhibit 16, 17, 18, 8, 7, 6,

 11   14, and 13.

 12               INTERPRETER:    Counsel, I want to make clear

 13        that that was an interpreter's slip of the tongue,

 14        the word kissing.      I mean to say kitchen.

 15               MR. WALTER:    And while he's doing that, Exhibit

 16        Number 10; Exhibit 9; Exhibit 3 -- or, sorry, 5;

 17        Exhibit 4; Exhibit 3; Exhibit 48; Exhibit 12; and

 18        Exhibit 11.      Thank you.

 19   BY MR. WALTERS:

 20        Q      Have you had a chance to review those?

 21   Perfect.

 22        A      Yes.

 23        Q      And starting with Exhibit Number 16, do you

 24   recognize this photo?

 25        A      Oh, I don't -- oh, yeah, I do recognize it.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 36 of 58
                                                                         36
  1   It's the room we slept -- I see the ladder there.

  2         Q     And when you say the room you slept, was that

  3   at the house where you were eventually arrested?

  4         A     Yes.

  5         Q     And looking at Number 17, Exhibit Number 17, do

  6   you recognize this photo?

  7         A     Yes, it's the room of that house.

  8         Q     What room?

  9         A     Where we slept.

 10         Q     And that's at the house where you were later

 11   arrested?

 12         A     Yes.

 13         Q     And looking at Exhibit Number 18, is that

 14   another view of the same room?

 15         A     Yes.

 16         Q     And is that also the same room located in the

 17   house where you were arrested?

 18         A     Yes.

 19         Q     And looking at Number 8, do you recognize this

 20   photograph?

 21         A     Yes.

 22         Q     What is that a picture of?

 23         A     Where we were staying, there at that house.

 24         Q     And looking at Number 7, what is that a photo

 25   of?
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 37 of 58
                                                                         37
  1         A      Of that house where we were staying.

  2         Q      And, finally, Number 6, what is that a picture

  3   of?

  4         A      It's the house, that house.

  5         Q      And looking at Exhibit Number 14, what is that

  6   a picture of?

  7         A      The living room and the entry to that room

  8   where we stayed.

  9         Q      And when you say "the room that we stayed," do

 10   you mean the bedroom or another room?

 11         A      Yes.   Yeah, the bedroom, yes, where we stayed.

 12         Q      And then turning to Exhibit Number 13, what is

 13   that a picture of?

 14         A      Of the kitchen at that house.

 15         Q      I'm showing you Exhibits 25, 24, 19, 20, 21,

 16   22, 23, and 15.

 17                MR. WALTERS:   Exhibit 16 -- is that the right

 18         way?    Yeah.   Exhibit 16, Exhibit 17, Exhibit 18,

 19         Exhibit 8, Exhibit 7, Exhibit 6, Exhibit 14, Exhibit

 20         13.

 21   BY MR. WALTERS:

 22         Q      Have you had a chance to look at those, Jose?

 23         A      Yes.

 24         Q      Starting with Exhibit Number 15, what is that a

 25   photograph of?
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 38 of 58
                                                                         38
  1        A     The room, and towards the back, I don’t know,

  2   where they kept stuff.     And then part of the living room.

  3        Q     Is that a picture of the house where you were

  4   later arrested?

  5        A     Yes.

  6        Q     And now, if I could draw your attention to the

  7   center of the photograph, there are two -- do you see the

  8   two signs on the -- it looks like a white board?

  9        A     Yes.

 10        Q     Were those signs there when you were at the

 11   house?

 12        A     Yes.    That's where they kept what we were

 13   eating.

 14        Q     Do you recall what those signs said?

 15        A     No.

 16        Q     And looking at Number 19, what is that a

 17   photograph of?

 18        A     Of the bathroom.

 19        Q     What part of the bathroom?

 20        A     Where we went in.

 21        Q     So is that the door to the bathroom?

 22        A     Yes.

 23        Q     Okay.    Looking at Number 20, what is that a

 24   picture of?

 25        A     Of the bathroom.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 39 of 58
                                                                         39
  1        Q     And so the bathroom of the house that you

  2   were staying?

  3        A     Yes.

  4        Q     And looking at Number 21, is that another

  5   picture of the same bathroom?

  6        A     Yes.

  7        Q     Looking at Number 22, is that a different view

  8   of the same bathroom?

  9        A     Yes.

 10        Q     And looking at Number 23, what is that a

 11   picture of?

 12        A     It's the bathroom.     The shower.

 13        Q     Okay.

 14        A     Where we were staying.

 15        Q     And looking at Exhibit Number 24, what is that

 16   a photograph of?

 17        A     Of the bathroom.     It's the bathroom.

 18        Q     And, finally, Number 25, do you recognize

 19   anything in that photograph?

 20        A     In the bathroom.

 21        Q     Specifically, the yellow packages in the

 22   middle, do you know what those are?

 23        A     Well, underneath it says something what it is.

 24        Q     Okay, but have you ever seen those packages

 25   before?
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 40 of 58
                                                                         40
  1        A     No.     No, I don't recall them.

  2        Q     Okay.

  3        A     I did see the writing that's underneath, on the

  4   bottom, I did see that.

  5        Q     Okay.     But you didn't take any of those pills

  6   that are contained in the yellow package?

  7        A     No.

  8        Q     Okay.    Jose, when you spoke to the defendant,

  9   what language did he use?

 10        A     Spanish.

 11        Q     Were all of your conversations with him in

 12   Spanish?

 13        A     Yes.

 14        Q     When you were talking to him in Spanish, were

 15   you able to understand what he was saying?

 16        A     Yes.

 17        Q     Okay.

 18              MR. WALTERS:     I don't have anything else.      Do

 19        you want to break for lunch, give Ms. Sandy a break?

 20              INTERPRETER:     I don't care.

 21              UNKNOWN SPEAKER:     And the deputies.

 22              MR. WALTERS:     And the deputies.

 23              MR. KUYKENDALL:     Well, I'm not going to be very

 24        long, but as I understand it, we have to come back

 25        at 2:00 o'clock --
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 41 of 58
                                                                         41
  1              MR. WALTERS:    Right.

  2              UNKNOWN SPEAKER:       That's right.

  3              MR. WALTERS:    Yep.

  4              MR. KUYKENDALL:     I can do it my own self, but I

  5        don't want to mess with anybody -- the -- you guys

  6        can stay 10 minutes?      Is that all right?

  7              MS. WRIGHT:    I mean, just because lawyers are

  8        never as short as they say they're going to be,

  9        between that and Mr. Walters' redirect, are you guys

 10        fine with staying a half-hour into the lunch hour?

 11              UNKNOWN SPEAKER:       Okay.

 12              MR. WALTERS:    Ms. Sandy, are you okay?

 13              INTERPRETER:    I'm fine.      I'm fine.

 14              MR. WALTERS:    Okay.     All right.

 15              UNKNOWN SPEAKER:       Thank you, Mr. Kuykendall.

 16                          CROSS EXAMINATION

 17   BY MR. KUYKENDALL:

 18        Q     Mr. Sacaria, I'm the lawyer representing Dr.

 19   Warren; do you understand that?

 20        A     Yes.

 21        Q     And under our rules, I need to ask you some

 22   questions about what the Government prosecutor was asking

 23   you, okay?

 24        A     Yes.

 25        Q     You understand then, right?
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 42 of 58
                                                                         42
  1        A     Yes.

  2        Q     And if, at any time, you do not understand me

  3   or the interpreter, tell me and I'll start over.          Fair?

  4        A     Okay.     Yes.

  5        Q     You have spoken with Kristian since you two

  6   were arrested; is that right?

  7        A     Yes.

  8        Q     You guys are detained together up in Florence,

  9   right?

 10        A     Yes.

 11        Q     And you have opportunities every day to talk

 12   about this case, correct?

 13        A     No, because I'm in another area.

 14        Q     But you see him how often?

 15        A     When we go out to the yard.

 16        Q     And you --

 17        A     That's the only place, and we chat.        We play

 18   cards, ball.

 19        Q     Okay, that's fair.

 20              Now, this is not your first trip to the United

 21   States, is it?

 22        A     No.     I've been here before.

 23        Q     You crossed illegally through Texas about four

 24   or five years ago, right?

 25        A     Yes.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 43 of 58
                                                                         43
  1        Q      And, ultimately, you were reunited with your

  2   mother on that trip, right?

  3        A      Yes.

  4        Q      Ultimately, you were ordered to be deported

  5   from here and they sent you back to Honduras, right?

  6        A      I bought the ticket and I left.

  7        Q      So you left voluntarily and returned to

  8   Honduras.

  9        A      Yes.

 10        Q      And then you returned to the United States and

 11   you were arrested in January of this year?

 12        A      Yes.

 13        Q      Now, when you crossed the border this time, it

 14   was at night and it was cold, right?

 15        A      Yes.

 16        Q      And it was quite cold all the nights that you

 17   were in the desert; is that fair?

 18        A      Yes.

 19        Q      And you walked eight, nine hours, at night,

 20   through that cold desert, right?

 21        A      Yes.    One night, yes.

 22        Q      And at one point, you lost your water; is that

 23   right?

 24        A      Yeah.    When we saw immigration, we threw our

 25   stuff away and ran.      And then we returned and we grabbed
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 44 of 58
                                                                         44
  1   the water but our backpacks were no longer there.          All

  2   there was was the water.

  3        Q     So at that point, you had no more food; is that

  4   correct?

  5        A     No, we had no food.

  6        Q     So by the time you arrived at the house where

  7   Dr. Warren finally showed up, by the time you arrived at

  8   that house, you were hungry and cold; is that true?

  9        A     Yes.

 10        Q     And you were very tired; is that true?

 11        A     Very tired.

 12        Q     And that's true of Kristian, as well, right?

 13              MR. WALTERS:    Objection.    Calls for

 14        speculation.

 15              THE WITNESS:    Yes.

 16   BY MR. KUYKENDALL:

 17        Q     Now, you had a phone with you as you crossed

 18   the border and before you were arrested, right?

 19        A     Yes.   I did have one, but when I got chased by

 20   immigration, I threw it away, and Kristian had his own.

 21        Q     You threw your phone away when immigration was

 22   chasing you through the desert; is that right?

 23        A     Yes.

 24        Q     And the reason you threw your telephone is

 25   because you did not want immigration to find out what was
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 45 of 58
                                                                         45
  1   on your phone, correct?

  2        A      I don't understand.

  3        Q      You threw your phone away because you didn't

  4   want Border Patrol finding out what was on your phone.

  5        A      Well, it fell, but I threw it, and I threw my

  6   backpack.    I don't know when it fell.

  7        Q      All right.   So you don't know -- now you don't

  8   remember whether you threw it or whether it fell?

  9        A      It fell and I didn't notice it.

 10        Q      You told the Border Patrol, when they arrested

 11   you, that you threw the phone, right?

 12        A      Yes, I do remember that.

 13        Q      Okay.   Were you lying to the Border Patrol when

 14   you told them that you threw the phone?

 15        A      Yes.

 16        Q      Were you lying to the Border Patrol when you

 17   told them the other things that you told them?

 18        A      Yes.

 19        Q      So sometimes you lie, sometimes you tell the

 20   truth?

 21        A      Well, the only thing I lied about was throwing

 22   the telephone.

 23        Q      And the reason you lied about telling the --

 24   I'm sorry.    The reason you lied about throwing the

 25   telephone is why?
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 46 of 58
                                                                         46
  1        A     I was mad.

  2        Q     So when you're mad, you lie?

  3        A     Yes.

  4        Q     Are you mad now?

  5        A     No.

  6        Q     So the only way for us to say for sure whether

  7   you're telling the truth or not is for us to know whether

  8   you're mad?

  9        A     I'm sorry, I don't understand.

 10        Q     If you're mad then you lie; is that what you're

 11   telling us?

 12        A     Yes.

 13        Q     So if I want to know whether you're telling the

 14   truth, I have to know whether you're mad; is that right?

 15        A     Mad, yes.    And I'm not right now.      Take it

 16   easy.

 17              INTERPRETER:    English.      Take it easy.

 18   BY MR. KUYKENDALL:

 19        Q     You want me to take it easy on you?

 20        A     No, I'm calm.     I'm calm.     I just want to tell

 21   you that I'm calm.

 22        Q     When you arrived at the -- at the house where

 23   you were ultimately arrested, the only other person at

 24   the house was Kristian, right?

 25        A     Yes.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 47 of 58
                                                                         47
  1        Q      How many minutes, or hours, were you at that

  2   house with Kristian alone before Dr. Warren arrived?

  3        A      When we first got there?

  4        Q      Right.

  5        A      I don't remember.

  6        Q      It could have been an hour?

  7        A      Maybe 40 minutes.       I'm not sure.

  8        Q      Okay.    That's fair.     Thirty minutes to an hour,

  9   is that a fair range?

 10        A      I'd say about 40 minutes.

 11        Q      And during that time that you and Kristian were

 12   at the house by yourselves, before Dr. Warren arrived,

 13   you used the bathroom, right?

 14        A      Yes.

 15        Q      You drank water?

 16        A      Yes.

 17        Q      Did you use the shower?

 18        A      Yes.

 19        Q      And when Dr. Warren arrived, Kristian tried to

 20   speak English with him, right?

 21        A      No.

 22        Q      Did he try to speak Spanish with him?

 23        A      I think he asked him something.         I don’t

 24   remember.

 25        Q      Is this a fair statement: Dr. Warren barely
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 48 of 58
                                                                         48
  1   speaks Spanish?

  2              MR. WALTERS:    Objection.    Calls for

  3        speculation.

  4              THE WITNESS:    Yes.   Yes.   That's why I hardly

  5        spoke to him.

  6   BY MR. KUYKENDALL:

  7        Q     You don’t speak English.

  8        A     No.

  9        Q     And he barely speaks Spanish.

 10        A     Yes.

 11        Q     So you barely spoke with Dr. Warren during the

 12   time that you were at that house, before you were

 13   arrested, corrected?

 14        A     Hardly any.

 15        Q     Now, you saw the picture of cooking the food

 16   inside the house, right?

 17        A     Yes.

 18        Q     You were cooking the food because you needed to

 19   eat, right?

 20        A     Oh, yeah.

 21        Q     You were extremely hungry by the time you

 22   arrived at that house; is that a fair statement?

 23        A     Yes.

 24        Q     And you were very, very tired also, right?

 25        A     Yeah.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 49 of 58
                                                                         49
  1        Q     Did Dr. Warren ever give you a flashlight?

  2        A     No.

  3        Q     Did he ever give you a map?

  4        A     No.

  5        Q     Did he ever give you a ride anywhere?

  6        A     No.

  7        Q     Did he lock you inside the house?

  8        A     No.

  9        Q     You and Kristian could come inside and out of

 10   the house when you wanted to, right?

 11        A     Yes.

 12        Q     And sometimes you went outside and sometimes

 13   you stayed inside?

 14        A     Yes.

 15        Q     He -- Dr. Warren never told you to hide inside,

 16   did he?

 17        A     No.

 18        Q     I want to ask you some questions about what

 19   happened just before you were arrested, so let's focus on

 20   that period of time, okay?

 21        A     Okay.

 22        Q     You and Kristian were hidden in the bathroom

 23   when the sheriff and Border Patrol arrived; is that

 24   right?

 25        A     Yes.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 50 of 58
                                                                         50
  1        Q     Dr. Warren didn't tell you to hide in the

  2   bathroom, did he?

  3        A     I don't know where he was.

  4        Q     But Dr. Warren never told you to hide in the

  5   bathroom; is that correct?

  6        A     No.

  7        Q     You two decided to hide in the bathroom when

  8   you realized that Border Patrol was outside, correct?

  9        A     Yes.

 10        Q     And you locked the door to the bathroom, right?

 11        A     Yes.

 12        Q     And a Border Patrolman told you to open the

 13   door?

 14        A     Yes.

 15        Q     He didn't ask you politely to please open the

 16   door, he told you directly to open the door, right?

 17        A     Yes.

 18              MR. KUYKENDALL:     Just one minute.

 19              Thank you.

 20              MR. WALTERS:    I will try to be quick.      I

 21        promise.

 22                        REDIRECT EXAMINATION

 23   BY MR. WALTERS:

 24        Q     Jose, you just testified that you were hungry

 25   and thirsty when you got to the house, right?
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 51 of 58
                                                                         51
  1        A     Yes.

  2        Q     How long had it been since you had eaten

  3   anything or drank anything?

  4        A     We hardly ate, just some beans, but very

  5   little.   I think it had been about 11 hours since the

  6   last time we'd eaten.

  7        Q     I want to show you what's been marked as

  8   Government Exhibits 38 and 51.

  9              INTERPRETER:    He said something.

 10              THE WITNESS:    Well, we asked a man to give us a

 11        ride and -- and he gave us $40.00, and there we got

 12        some food.    We bought a burrito and a Gatorade.

 13   BY MR. WALTERS:

 14        Q     So in looking at Exhibit Number 38, where is

 15   that picture taken?

 16        A     At the gas station, the blue one.

 17        Q     And is that the Powerade that you bought, or

 18   the Gatorade that you bought sitting next to you?

 19        A     Yes.

 20        Q     And the tin foil right next to the Gatorade, is

 21   that the burrito that you purchased?

 22        A     Yeah.

 23        Q     And was -- where was this picture taken?

 24        A     At the blue gas station.

 25        Q     So that was the gas station directly -- you
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 52 of 58
                                                                         52
  1   were at that gas station directly before you went to

  2   the residence, right?

  3        A     Yes.

  4        Q     So it had actually been -- is it fair to say

  5   then that it had been a lot less than 11 hours when you

  6   last ate something or last drank something?

  7        A     Yes, but what we ate was very little, because

  8   those beans didn't taste very good.       Kristian was the one

  9   who ate more of it.     I didn't.

 10        Q     Okay.   Did you drink all your Gatorade?

 11        A     Yes.

 12        Q     I want to clarify something about your lying

 13   about the phone, about your cell phone.        When you --

 14   well, let me ask this way, is there anything else in your

 15   interview with Border Patrol that you lied about other

 16   than your cell phone?

 17        A     Yes.

 18        Q     What else did you lie about?

 19        A     I had said that the man who took us had talked

 20   to him, and he hadn't.

 21        Q     Talked to you about what?

 22        A     Talked to him.

 23        Q     The man had talked to you about what?

 24        A     The one who took us to that house, I said that

 25   he had talked to him, and that's not true.         He just
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 53 of 58
                                                                         53
  1   dropped us off.

  2        Q     I understand.

  3              Did you lie about your conversations with the

  4   defendant?

  5        A     I don't understand.

  6        Q     When you had a conversation with Border Patrol,

  7   did you tell them that you had a conversation with the

  8   defendant?

  9        A     I don't remember.

 10        Q     Do you remember giving an interview, or doing

 11   an interview, with U.S. Border Patrol?

 12        A     Yes.

 13        Q     And that was videotaped?

 14        A     Yes.

 15              MR. WALTERS:     I am approaching the witness with

 16        what's been marked as Exhibit Number 55.

 17   BY MR. WALTERS:

 18        Q     Jose, if you could look at the first page, do

 19   you recognize any names?

 20        A     This one here.

 21        Q     And what name do you recognize?

 22        A     My name.

 23        Q     And do you remember -- you said earlier -- I'm

 24   sorry, go ahead.

 25        A     Jose Arnaldo Sacaria-Goday.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 54 of 58
                                                                         54
  1        Q     And you said earlier you remembered doing an

  2   interview with Border Patrol, correct?

  3        A     Yes.

  4        Q     Do you recall having a conversation with the

  5   defendant about a mountain named El Cuadro?

  6        A     I don't remember.

  7        Q     Do you remember telling the Border Patrol that

  8   that conversation happened or no?

  9        A     I don't remember.

 10        Q     Let me ask you this, do you think if you were

 11   able to look at a transcript of your interview that would

 12   refresh your recollection as to what you told Border

 13   Patrol?

 14        A     Perhaps, yes.

 15        Q     Okay, so I'm showing you page 37 of Exhibit 55.

 16   On the left side is the Spanish translation.         On the

 17   right side is the English translation.        If you could just

 18   review that and then look up when you're done.

 19        A     Oh, yeah.

 20        Q     Does that refresh your recollection, Jose?

 21        A     Yeah.   I did lie there.

 22        Q     You lied about the defendant talking about El

 23   Cuadro?

 24        A     I did lie there, yes.

 25        Q     Why would you lie about that?
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 55 of 58
                                                                         55
  1        A     I was mad.

  2              INTERPRETER:    I'm not understanding.      I need to

  3        ask him --

  4              MR. WALTERS:    That's okay.

  5              THE WITNESS:    Well, my baby had broken an arm.

  6        I was mad.    I was thinking about that.

  7   BY MR. WALTERS:

  8        Q     You were thinking about that when?

  9        A     When I was asked about things.

 10        Q     So I'll kind of ask you the same question that

 11   defense counsel then asked, which -- what else did you

 12   lie about in the Border Patrol interview?

 13        A     I don't remember now, but I did lie about

 14   several things.

 15              MR. WALTERS:    I'll just have a minute.

 16              I have no further questions, but I just need to

 17        put these on the video for the record.

 18              Exhibit Number 15.

 19              Exhibit Number 19.

 20              Exhibit 20.

 21              Exhibit 21.

 22              Exhibit 22.

 23              Exhibit 23.

 24              Exhibit 24.

 25              Exhibit 25.
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 56 of 58
                                                                         56
  1              MS. WRIGHT:    That's the end of the

  2        depositions for today.      Before I stop the recording,

  3        two things.    First, I'm going to put on the record

  4        who all was in the room today.

  5              So, for the Government were Anna Wright and

  6        Nate Walters, ASUAs, as well as Case Agents Arjelia

  7        Robles (ph.) and Sam Cavillo (ph.).

  8              The material witnesses were both here and

  9        testified, as long with their counsel, Michael

 10        Areinoff.

 11              We have two deputies.

 12              And we have Mr. Kuykendall, with Ms. Knight,

 13        the defendant, and their legal staff.

 14              The exhibit stickers for trial will be moved to

 15        the front of the exhibits, but, otherwise, I don't

 16        believe there's any other record to make.

 17              MR. WALTERS:    Just one more thing, Jose.       Your

 18        -- do you have an address in Honduras?

 19              THE WITNESS:    No.

 20              MR. WALTERS:    Do you have relatives that you

 21        would stay with if you were sent back to Honduras?

 22              THE WITNESS:    All my family is up here.

 23              MR. WALTERS:    If you are removed from the

 24        country, would you be willing to give your attorney

 25        a phone number and a contact address for you?
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 57 of 58
                                                                         57
  1              THE WITNESS:    I don't -- I don't have an

  2        address.    I don't have a telephone number to give

  3        them.

  4              UNKNOWN SPEAKER:     Maybe you want to clarify

  5        that once he arrives somewhere and --

  6              MR. WALTERS:    Right.     That's what I was going

  7        to do.

  8              Once you arrive somewhere, would you be willing

  9        to share whatever information you have with your

 10        attorney?

 11              THE WITNESS:    I don't know.

 12              MR. WALTERS:    You don't know if you'd be

 13        willing to provide that information?

 14              THE WITNESS:    Well, I don't know what

 15        information you want.

 16              MR. WALTERS:    Phone number and an address.

 17              THE WITNESS:    Oh, yes.

 18              MR. WALTERS:    You'd be willing to give that

 19        information to your attorney.

 20              (Thereupon, the deposition concluded.)

 21

 22

 23

 24

 25
Case 4:18-cr-00223-RCC-DTF Document 315-2 Filed 08/26/19 Page 58 of 58
                                                                         58
                      CERTIFICATE OF TRANSCRIPTION

     STATE OF ARIZONA
     COUNTY OF PIMA:

          The above and foregoing transcript is a true and
     correct typed copy of the contents of the file, which was
     digitally recorded in the proceeding identified at the
     beginning of the transcript, to the best of my ability,
     knowledge and belief.


          WITNESS my hand and official seal this 10th day of
     May, 2018.

                                  Tracy Corey
                                  Notary Public-State of Arizona
                                  My commission #258973
                                  Expires August 24, 2019
                                  /s/ Tracy Corey
